


110 HR 5428 IH: Vessel Navigation and Safety

U.S. House of Representatives
2008-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5428
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2008
			Mrs. Tauscher
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Commandant of the Coast Guard to issue
		  regulations requiring pilots of certain vessels to carry and utilize a portable
		  electronic device equipped for navigational purposes, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Vessel Navigation and Safety
			 Improvement Act.
		2.Requirement for pilots
			 to carry and utilize portable electronic navigational device
			(a)In
			 generalThe Commandant of the
			 Coast Guard shall issue regulations that—
				(1)require that any
			 pilot licensed under subtitle II of title 46, United States Code, while serving
			 under the authority of that license as a pilot on a covered vessel, shall carry
			 and utilize a portable electronic device that is—
					(A)equipped for
			 navigational purposes; and
					(B)capable of being
			 connected to an Automatic Identification System, in accordance with the
			 International Convention for the Safety of Life at Sea, Chapter V, Regulation
			 19.2; and
					(2)require such
			 pilots to obtain training in the use of such electronic devices, and prescribe
			 requirements for such training.
				(b)Deadlines for
			 complianceThe regulations shall require such pilots to—
				(1)carry and utilize
			 electronic devices pursuant to subsection (a)(1) by no later than 18 months
			 after the date of enactment of this Act; and
				(2)begin training
			 pursuant to subsection (a)(2) by no later than 12 months after the date of the
			 enactment of this Act.
				(c)ExemptionsThe
			 Commandant may exempt a pilot from the requirement under subsection (a)(1) if
			 the Commandant certifies that a portable electronic device is not necessary for
			 the safe navigation of a covered vessel on the waters where the pilot
			 operates.
			(d)Covered vessel
			 definedIn this section the term covered vessel
			 means a self-propelled, commercial vessel of 300 gross tons or more.
			
